Kane, J.
Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered July 23, 1984, convicting defendant upon her plea of guilty of the crime of criminally negligent homicide.
Defendant was the operator of a motor vehicle involved in a two-car accident which resulted in the death of the operator of the other vehicle. All factual issues of her guilt have been resolved upon her plea of guilty (People v Taylor, 65 NY2d 1), and the only significant issue on this appeal is whether defendant voluntarily gave her consent to a blood sample being taken from her at the emergency room of a hospital following the accident in question.
The record demonstrates that defendant sustained a head injury at the time of the accident and that, during an interview with her by a police officer at the hospital, she seemed "confused”, although she was aware of the purpose of the test. There was also testimony from the nurse who actually took the blood sample that at that time, and at the time that she signed a consent form, defendant understood what had transpired and was in a "lucid, clear” state. Essentially, the testimony presents factual issues which County Court determined in favor of the prosecution on defendant’s suppression motion. We agree with the findings of County Court that consent was knowingly and intelligently made, and such findings will not be disturbed by this court on appeal (see, People v Kates, 53 NY2d 591).
*624Judgment affirmed. Mahoney, P. J., Kane, Main, Casey and Weiss, JJ., concur.